                                           Case 4:20-cv-01351-JST Document 27 Filed 05/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIANO ALANIZ,                                    Case No. 20-cv-01351-JST
                                                          Plaintiff,                        ORDER CONTINUING INITIAL CASE
                                   8
                                                                                            MANAGEMENT CONFERENCE;
                                                  v.                                        DEFERRING RULING ON MOTION
                                   9
                                                                                            TO STAY; AND STAYING BRIEFING
                                  10     TOYOTA MOTOR CORPORATION, et al.,                  SCHEDULE ON MOTIONS TO
                                                                                            DISMISS
                                                          Defendants.
                                  11                                                        Re: ECF Nos. 16, 20, 21, 25
                                  12
Northern District of California
 United States District Court




                                  13           The parties have stipulated to continue the initial case management conference pending

                                  14   either (1) this Court’s denial of the motion to transfer or stay brought by Defendant Toyota Motor

                                  15   Sales U.S.A., Inc. (“TMS”) or (2) the court’s ruling on Plaintiff Mariano Alaniz’s motion to

                                  16   intervene in In Re Toyota Hybrid Brake Litigation, 4:20-cv-00127-ALM (E.D. Tex.), for the

                                  17   purposes of requesting a transfer of that case or reconsideration of the court’s order appointing

                                  18   interim class counsel. ECF No. 25. The stipulation is granted. The May 19, 2020 case
                                  19   management conference is continued to a date to be set by this Court, if necessary, following

                                  20   resolution of TMS’s motion to stay or transfer.

                                  21           In addition, the Court defers ruling on TMS’s motion to stay or transfer, ECF No. 16, at

                                  22   least until after Alaniz’s motion to intervene in the consolidated Texas litigation has been decided.

                                  23   Although TMS opposes such a deferral, it also relies on the existence of In Re Toyota Hybrid

                                  24   Brake Litigation to support its arguments for a transfer or stay. The Court therefore finds good

                                  25   cause to delay ruling on TMS’s motion until after the Texas court has decided whether Alaniz will

                                  26   be allowed to intervene in the consolidated cases there and, if so, whether those cases should be
                                  27   transferred to this district.

                                  28           Finally, the Court sua sponte stays the briefing schedule on the motions to dismiss filed by
                                           Case 4:20-cv-01351-JST Document 27 Filed 05/14/20 Page 2 of 2




                                   1   TMS and Defendant Toyota Motor Corporation, ECF Nos. 20 & 21. It would be inefficient to

                                   2   proceed on those motions until after it is determined in which district this case will proceed.

                                   3          The parties shall file a joint statement within seven days of the Texas court’s ruling on

                                   4   Alaniz’s motion to intervene.

                                   5          IT IS SO ORDERED.

                                   6   Dated: May 14, 2020
                                                                                        ______________________________________
                                   7
                                                                                                      JON S. TIGAR
                                   8                                                            United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
